Dissenting Opinion by
Gunther, J.:
I would reverse the decision of the Unemployment Compensation Board. I therefore respectfully dissent from the majority opinion.
The testimony discloses that claimant (1) never attended union meetings; (2) that he was not permitted to attend union meetings; (3) that he had no voice in the conduct of the affairs of the union; and (4) that he did not participate in any benefits of the union. The Board found as a fact that claimant was “. . . not permitted to participate in the benefits of membership”. Under the terms of the National Bituminous Coal Wage Agreement in effect in the employ*515er’s mines claimant was excluded from the terms of the collective bargaining contract between the union and the employer. The union was not, nor could it be, claimant’s collective bargaining agent. An excerpt from the wage agreement provides as follows: “All other employees working in or about the mines shall be included in this Agreement except éssential supervisors in fact such as: mine foremen, assistant mine foremen who, in the usual performance of their duties, may make examination for gas as prescribed by law and such other supervisors as are in charge of any class of labor inside or outside of the mines and who perform no production work. The Union will not seek to organize or ask recognition for such excepted supervisory employees during the life of this contract”. In addition to the fact that claimant does not participate in any of the benefits of union membership, he is also barred from subjecting himself to the rules and regulations of the union and from abiding by all of the decisions of the union by Section 1 of the Act of June 3, 1943, P. L. 848, 52 PS 11, which provides: “Every mine foreman, assistant mine foreman, or fire boss, under the provisions of the Bituminous mining laws or the Anthracite Mining Laws, shall represent the Commonwealth in the coal mine or colliery in which he is employed and be deemed to be an officer of the Commonwealth in enforcing the provisions of said Mining Laws and performing his duties thereunder. He shall perform said duties during such times as the mine or colliery in which he is employed is in operation, and at such other times as in the judgment of the operator or the Secretary of Mines shall be necessary or desirable to make the mine or colliery safe for operations or to protect the health and safety of the employes of the operator or the safety of the mine or colliery properties”. The .union’s, most impor.-*516tant activities (collective bargaining and tbe right to strike) are effectively denied this claimant. He is completely outside the control of the union and he is without power to delegate to the union his right to act for him in enforcing demands upon the employer by means of a strike. The conclusion, therefore, is inescapable that claimant’s membership in the. union. was a matter of no import whatsoever. Membership , in any organization implies not only the enjoyment of its benefits, but also a subjection to the rules governing it. Claimant obtained neither the enjoyment of any privileges by his membership, nor could he by virtue of his position subject himself to the rules governing it. To mechanically apply sub-section 2 of section 402 (d) and disqualify this claimant from benefits is to ignore the remedial and humanitarian nature of the unemployment compensation statute. This statute “. . . is a remedial statute, and excepting the sections imposing taxes, its provisions must be liberally and broadly construed so that its objectives may be completely achieved.” McFarland v. U. C. B. R., 158 Pa. Superior Ct. 418, 422, 45 A. 2d 423.